 


109 HR 5206 IH: Securing America’s Energy Independence Act of 2006
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5206 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Hayworth (for himself, Mr. McNulty, Mr. Camp, Mr. Fitzpatrick of Pennsylvania, Mr. Butterfield, Mr. Brown of Ohio, Mr. Simmons, Mr. Lipinski, Mr. Udall of Colorado, Mr. Bachus, Mr. Ehlers, Mr. McCotter, Mr. Hinchey, Mr. Sweeney, Mr. Rogers of Michigan, Mr. Dent, Mr. Doolittle, Mr. Wolf, Mr. Bartlett of Maryland, Mr. Cardin, Mrs. Bono, Mr. Ferguson, and Mr. Wamp) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the investment tax credit with respect to solar energy property and qualified fuel cell property, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Securing America’s Energy Independence Act of 2006. 
2.Extension and modification of investment tax credit with respect to solar energy property and qualified fuel cell property 
(a)Solar energy propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) of the Internal Revenue Code of 1986 are each amended by striking 2008 and inserting 2016. 
(b)Eligible fuel cell propertyParagraph (1)(E) of section 48(c) of the Internal Revenue Code of 1986 is amended by striking 2007 and inserting 2015. 
(c)Credits allowed against the alternative minimum taxSection 38(c)(4)(B) of the Internal Revenue Code of 1986 (defining specified credits) is amended by striking the period at the end of clause (ii)(II) and inserting , and, and by adding at the end the following new clause: 
 
(iii)the portion of the investment credit under section 46(2) as determined under section 48(a)(2)(A)(i).. 
3.Extension and modification of credit for residential energy efficient property 
(a)ExtensionSection 25D of the Internal Revenue Code of 1986 (relating to termination) is amended by striking 2007 and inserting 2015. 
(b)Modification of maximum creditParagraph (1) of section 25D(b) of the Internal Revenue Code of 1986 (relating to limitations) is amended to read as follows: 
 
(1)Maximum creditThe credit allowed under subsection (a) for any taxable year shall not exceed— 
(A)$1,000 with respect to each half kilowatt of capacity of qualified photovoltaic property for which qualified photovoltaic property expenditures are made, 
(B)$2,000 with respect to any qualified solar water heating property expenditures, and 
(C)$500 with respect to each half kilowatt of capacity of qualified fuel cell property (as defined in section 48(c)(1)) for which qualified fuel cell property expenditures are made.. 
(c)Credit allowed against alternative minimum tax 
(1)In generalSection 25D(b) of the Internal Revenue Code of 1986 (as amended by subsection (b)) is amended by adding at the end the following new paragraph: 
 
(3)Credit allowed against alternative minimum taxThe credit allowed under subsection (a) for the taxable year shall not exceed the excess of— 
(A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(B)the sum of the credits allowable under subpart A of part IV of subchapter A and section 27 for the taxable year.. 
(2)Conforming amendmentSubsection (c) of section 25D of such Code is amended to read as follows: 
 
(c)Carryforward of unused creditIf the credit allowable under subsection (a) for any taxable year exceeds the limitation imposed by subsection (b)(3) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such succeeding taxable year.. 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
 
